Citation Nr: 0804265	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-29 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lower back 
disability, to include degenerative joint disease and disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to June 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, in which service connection for 
degenerative joint and disc disease of the lumbar spine was 
denied.

The veteran testified before the undersigned Veterans Law 
Judge in December 2007.  A transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present case, service connection for a lower back 
disability has been denied primarily due to the fact the 
veteran was in a post-service  motor vehicle accident (MVA) 
in July 1991, following which he complained of and was 
treated for neck and lower back pain.

However, it is unclear from the medical evidence of record 
the precise nature of the injury to his lower back the 
veteran actually sustained in this accident.  The description 
of the MVA given in the medical records is that the veteran's 
car was struck from behind by another vehicle, i.e., he was 
rear-ended.  Clinical findings following the crash do not 
appear to be particularly illuminating, showing well-
maintained joint spaces and no bony or soft tissue 
abnormalities.

The veteran and his witness testified before the undersigned 
Veterans Law Judge in December 2007.  The veteran offered 
sworn testimony that he has experienced symptoms of lower 
back pain consistently from his discharge from active service 
to the present.  His witness corroborated the veteran's 
testimony, averring under oath that she observed the veteran 
to experience symptoms of lower back pain from her first 
meeting with the veteran to the present.  A statement 
submitted by the veteran's witness reflects that she met the 
veteran in 1983.  While this is ten years following his 
discharge from active service, it is well-before the 1991 
MVA.  

The veteran points to a statement from his private treating 
chiropractor, in which the physician opines that the 
veteran's lower back pain had its onset during active 
service.  The physician cites to instances of treatment 
beginning in 1972.  The veteran testified that he showed the 
physician his service medical records.  However, even if the 
physician did review the service medical records, his opinion 
cannot be sufficient because the physician does not also 
discuss the intervening, post-service MVA.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

It is noted that service medical records show complaints of 
and treatment for lower back pain approximately eleven times 
from 1972 to 1973 with assessments of muscle strain, rule-out 
strain, and probably muscle spasm.  In April and June 1973, 
the veteran reported injuring his back in a car accident a 
year prior, which would have been just after or just before 
his entrance into active service, as well as a fall from a 
tree.  The RO is reminded that when no preexisting condition 
is noted upon entry into service, the veteran is presumed to 
have been sound upon entry and the burden falls on the 
government to rebut the presumption of soundness.  The 
correct standard requires the VA show by clear and 
unmistakable evidence (1) the veteran's disability existed 
prior to service and (2) the pre-existing disability was not 
aggravated during service.  See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111.

The claim must therefore be remanded for VA examination to 
determine the nature, extent and etiology of the veteran's 
currently diagnosed lower back disability, with reference to 
the entire claims folder, to include the service medical 
records and records of treatment accorded the veteran 
following his 1991 MVA.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1. Ensure that all identified VA and non-
VA post-service treatment records 
identified by the veteran have been 
obtained.

2.  Then, schedule the veteran for 
examination by an appropriate medical 
professional to determine the nature, 
extent, and etiology of his claimed lower 
back disability. All indicated tests and 
studies should be performed. The claims 
folder, including all newly obtained 
evidence, and a copy of this remand, must 
be sent to the examiner for review.

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not that any diagnosed lower 
back pathology including, but not limited 
to, degenerative joint disease and disc 
disease of the lumbar spine, had its 
onset during active service or, if pre-
existing, was aggravated by the veteran's 
active service or any incident therein.

In making this opinion, the examiner is 
specifically requested to consider the 
July 1991 MVA after which the veteran was 
treated for complaints of lower back 
pain.

The examiner must provide a complete 
rationale for any opinion expressed.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for a lower back disability to include 
degenerative joint and disc disease of 
the lumbar spine, with application of all 
appropriate laws and regulations, 
including Wagner, , and consideration of 
any additional information obtained as a 
result of this remand. If the decision 
remains adverse to the veteran, furnish 
him with a SSOC and afford a reasonable 
period of time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for 
scheduled VA examination without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


